O’donnell, J.,
concurring.
{¶ 11} I concur with the majority. In my view, the legislature intended former R.C. 2929.20(B)(3) to provide a classification of offenders who would be eligible for early judicial release — those sentenced to terms of incarceration of five years *464or more but less than a term of ten years — all of whom could apply for early release after serving a term of five years.
{¶ 12} The focus here is on those offenders who had been sentenced to a term of exactly five years — including Peoples. The effect of this legislation, however, required him to serve the full five years of his sentence; hence, the legislature included, prisoners like Peoples serving terms of exactly five years in the category of those eligible for early judicial release, but excluded them from ever applying for or receiving early judicial release because the law required them to serve the full five years of incarceration before being able to apply for early judicial release.
{¶ 13} With an amendment to this statute, effective in March 2000, 1999 Am.Sub.S.B. No. 107, 148 Ohio Laws, Part IV, 8778, the General Assembly has corrected this problem by permitting those who had been sentenced to terms of exactly five years to become eligible for early judicial release after serving four years of their sentence.
{¶ 14} Accordingly, for me, this is nothing more than a legislative oversight, now corrected, and in order to afford equal protection of the law to all similarly situated individuals, in accordance with recognized legislative intent, I agree that Peoples has received disparate treatment and has been denied equal protection of the law.
{¶ 15} For these reasons, I concur with the majority.